DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response to the restriction requirement was made May 02, 2021 without traverse to prosecute species II, drawn to claims 1-20. Claims 6-7 and 15 do not correspond to the elected species (Figure 3), and therefore will not be examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘top rigid portion’ and ‘pre-preforated portion’.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 and 12: Claims 3 & 12 recite wherein the cap of claim 1 (and 10 respectively) additionally comprises a “breachable pre-preforated portion on the bottom of the cap,” however, paragraph [0040] of Applicant’s written description recites that a “bottom portion of the receptacle 111 may include an insert 124 defining pre-perforated slits that can be used for the user to apply pressure to the cap and cause the rupturing of the pre-perforated slits and transfer of the additive onto the container.” Therefore, it would be unclear to one of ordinary skill in the art before the effective filing date of the claimed invention whether or not the pre-perforation portion is on the bottom of the cap, as claimed, or at the bottom portion of the receptacle as detailed in the written description. Additionally, there is no part number associated with the pre-perforated portion in the written description and as a result it is not clearly shown in the drawings. Therefore, claims 3 and 12 and all those which depend from it (claims 4-7 and claims 13-14) are rendered indefinite. For the purposes of examination, claims 3 and 12 will be interpreted as the cap of claim 1/10 additionally comprises a “breachable pre-perforated portion on the bottom of the receptacle.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Vega (US 2010/01257723 A1), hereafter, Vega.
Regarding Claim 1: Vega discloses a disposable cap (12/13) having a receptacle (14) for a container, the disposable cap (12/13) comprising: a top rigid portion (see annotated Fig 2 below) connected to cap rigid sidewalls (sides of cap 12, see annotated Fig 2 below) having an outer portion (by feature 12 and opposing side) and an inner portion (inside of feature 13, see annotated Fig 2 below); the inner portion of the rigid sidewalls including a cap coupling structure (17, Fig 5 and see annotated Fig 2 below); a receptacle (14) having receptacle (14) sidewalls (see annotated Fig 2 below) having an outer portion and an inner portion and extending from the top rigid portion (see annotated Fig 2 below) of the cap (12/13) to a bottom portion; and a channel (see annotated Fig 2 below) formed between the inner portion of the cap rigid sidewalls and the outer portion of the receptacle sidewalls (see annotated Fig 2 below), wherein: the cap coupling structure is contained in the channel between the inner portion of the cap rigid sidewalls and the outer portion of the receptacle sidewalls (see annotated Fig 2 below), the channel is configured as to allow at least a portion of a container coupling structure to be inserted therein and interact with the caps coupling structure (17), and wherein the receptacle (14) is configured to contain an additive (Vega, page 3, 

    PNG
    media_image1.png
    854
    682
    media_image1.png
    Greyscale

Regarding Claim 2: Vega discloses the disposable cap as applied to claim 1 above, wherein the rigid sidewalls (lateral sides of 12) of the cap (12/13) are tubular and the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De La Vega (US 2010/0157723 A1), hereafter, Vega and further in view of Papania et al (US 2004/0228208 A1), hereafter, Papania.
Regarding Claim 3: Vega discloses the disposable cap as applied to claim 1 above, and except additionally comprising: a breachable pre-perforated portion on the bottom portion of the receptacle. Papania teaches a cap assembly comprising a breachable portion (97C) on the bottom portion of the receptacle (as shown in Figs *B-C). It would .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over De La Vega (US 2010/0157723 A1), hereafter, Vega in further in view of Papania et al (US 2004/0228208 A1), hereafter, Papania, and further in view of Streisfeld (US 2019/0256262 A1).
Regarding Claim 4: Vega-Papania discloses the disposable cap as applied to claim 3 above, except additionally comprising: a plastic insert positioned to define the breachable pre-perforated portion on the bottom portion of the cap and configured to prevent contents from the container from being transferred into the receptacle. 

Regarding Claim 5: Vega-Papania-Streisfeld discloses the disposable cap as applied to claim 4 above, and wherein the plastic insert (Streisfeld, 22) enable controlled dispensing of the additive in the receptacle into the contents of the container (Streisfeld, page 3, paragraphs [0020] and [0023]).

Regarding Claim 8: Vega discloses the disposable cap as applied to claim 1, wherein a portion of the top of the cap (12/13) is configured to be pressed as to enable the 

Regarding Claim 9: Vega discloses the disposable cap as applied to claim 1 above, and wherein at least a portion of the inner rigid sidewalls of the cap (12/13) include a container coupling structure (15) abutting offset configured to press the sidewalls of the receptacle when the cap coupling structure is engaged with the container coupling structure over a predetermined level.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over De La Vega (US 2010/0157723 A1), hereafter, Vega and further in view of Papania et al (US 2004/0228208 A1), hereafter, Papania.
Regarding Claim 19: Vega discloses a disposable cap (12/13) having a receptacle (14) for a container, the disposable cap (12/13) comprising: a top rigid portion (see annotated Fig 2 below) connected to cap rigid tubular sidewalls (sides of cap 12, see annotated Fig 2 below) having an outer portion (by feature 12 and opposing side) and an inner portion (inside of feature 13, see annotated Fig 2 below); the inner portion of the rigid tubular sidewalls including a cap threaded coupling structure (17, Fig 5 and see annotated Fig 2 below); a receptacle (14) having receptacle (14) sidewalls (see annotated Fig 2 below) having an outer portion and an inner portion and extending from the top rigid portion (see annotated Fig 2 below) of the cap (12/13) to a bottom portion, and a channel (see annotated Fig 2 below) formed between the inner portion of the cap 

Papania teaches a cap assembly comprising a breachable portion (97C) on the bottom portion of the receptacle (as shown in Figs *B-C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disposable cap of Vega with the breachable portion on the bottom portion of the receptacle. The motivation for doing so would be to allow the contained material to drop into the container (Papania, page 5, paragraph [0070], Figures 8B & 8C). Although Papania fails to explicitly disclose that the breachable portion is pre-perforated, it is otherwise described as ‘rupturable’ (Papania, page 5, paragraph [0074]) which would be considered analogous to one of ordinary skill in the art. Additionally, the breachable or rupturable bottom portion functions as claimed and therefore the claimed matter is not patentably distinct from the prior art. Finally, the glossary of Applicant’s written description, specifically paragraph [0037] specifies that “breach” “tear” “break” or “open” .

    PNG
    media_image1.png
    854
    682
    media_image1.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over De La Vega (US 2010/0157723 A1), hereafter, Vega in further in view of Papania et al (US 2004/0228208 A1), hereafter, Papania, and further in view of Streisfeld (US 2019/0256262 A1).
Regarding Claim 20: Vega-Papania discloses the disposable cap as applied to claim 19 above, except additionally comprising: a plastic insert positioned to define the breachable pre-perforated portion on the bottom portion of the cap and configured to prevent contents from the container from being transferred into the receptacle. Streisfeld teaches a cap assembly with an insert positioned to define the breachable portion on the bottom portion of the cap (22, Figure 3) configured to prevent contents from the container from being transferred into the receptacle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disposable cap of Vega-Papania with the insert as taught by Streisfeld. The motivation for doing so would be to selectively direct the contained matter flow from the reservoir into the container (Streisfeld, page 3, paragraphs [0020] and [0023]). Although Streisfeld fails to explicitly disclose that the insert is made of plastic, Streisfeld does disclose that the base member (20), to which the metering insert (22) is attached (see Fig 3), is manufactured from a substantially rigid plastic material or the like (Streisfeld, page 3, paragraph [0023]), establishing that it is well known within the art to have these components made of plastic. It would be an obvious matter of design choice to also have the insert made of plastic.

Allowable Subject Matter
Claims 10-11 and 16-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/TIA COX/Examiner, Art Unit 3736